Citation Nr: 0020601	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to reimbursement of the cost of unauthorized 
medical services provided by Triangle Laboratories, and 
associated health care providers in April 1993.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his psychologist




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 decision by 
the William Jennings Bryan Dorn VA Medical Center (VAMC) 
which had authorized short-term fee basis outpatient 
treatment for an excisional biopsy of the veteran's arm.  

The Board remanded the case in October 1996, September 1997 
and October 1998 for further development.  



FINDINGS OF FACT

1.  The tetrachlorodibenzo-p-dioxin (TCDD) testing conducted 
by Triangle Laboratories was not authorized by VA.  

2.  At the time of the TCDD testing in question, a medical 
emergency did not exist.  






CONCLUSION OF LAW

Payment or reimbursement for expenses incurred as a result of 
TCDD testing at Triangle Laboratories in April 1993, is not 
warranted.  38 U.S.C.A. § 1728 (West 1991 & Supp. 2000); 38 
C.F.R. § 17.120 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In February 1993, the veteran was notified that he had been 
approved for short-term fee basis outpatient treatment.  He 
was advised that the treatment was limited to an excisional 
biopsy of the arm.  The authorization was from February 9 to 
May 9, 1993.  

VA documents as well as evidence from Triangle Laboratories 
indicate that, on March 17, 1993, VA informed Triangle 
Laboratories that it would not pay for TCDD testing.  The lab 
informed the veteran, and he had a meeting the same day with 
VAMC officials.  The VAMC advised the veteran that this type 
of testing was not authorized.  

According to Triangle Laboratories, the veteran sent a check 
in the amount of $1,300.00 for the testing.  The lab received 
the check on April 8, 1993, and started the testing the 
following day.  

The veteran testified at a hearing at the VAMC in September 
1993.  He suggested that the physician performing the biopsy, 
Dr. Metropol, had recommended the TCDD testing.  

The veteran also testified that he was not aware that the 
TCDD testing was not authorized when the testing was 
requested.  


Analysis

The Board first finds that the TCDD testing conducted by 
Triangle Laboratories was not authorized by VA.  The 
contemporaneous evidence clearly establishes that Triangle 
Laboratories communicated with VA and was informed that VA 
would not pay for the TCDD testing.  The evidence shows that 
the veteran was advised of this by both Triangle Laboratories 
and VA and that he chose to pay for the testing.  

The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services are specifically set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

Under the applicable law and regulation (and because the 
veteran is not a participant in a vocational rehabilitation 
program), in order to be entitled to payment of unauthorized 
medical expenses incurred at a private hospital, all of the 
following must be shown:

(a)  The treatment was either for an 
adjudicated service-connected disability, 
or a nonservice-connected disability 
associated with and held to be 
aggravating a service-connected 
disability, or any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability.

(b)  A medical emergency existed and 
delay would have been hazardous to the 
life or health, and

(c)  No VA or other Federal facilities 
were feasibly available. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Hayes v. Brown, 6 
Vet. App. 66 (1993).

The Board finds that the expenses incurred as a result of the 
TCDD testing by Triangle Laboratories may not be reimbursed.  
The evidence establishes that a medical emergency did not 
exist at the time of the testing.  Indeed, it appears that 
the veteran has not argued that such an emergency did exist.  
According to the veteran, his representative and his 
psychologist, the testing was done in order to alleviate the 
veteran's fears regarding his alleged exposure to Agent 
Orange.  Nothing in the record suggests that a medical 
emergency existed.  

In light of the finding that there was no medical emergency 
at the time of the testing, the Board does not reach the 
questions of whether the veteran had a total disability 
permanent in nature resulting from a service-connected 
disability or whether a VA facility was feasibly available.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. 
Gober, 10 Vet. App. 539, 544 (1997); Hayes v. Brown, 
6 Vet. App. 66, 68 (1993).  

The veteran's appeal of the decision to deny reimbursement 
for the TCDD testing is denied.



ORDER

Payment or reimbursement for expenses incurred as a result of 
TCDD testing by Triangle Laboratories in April 1993, is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

